DETAILED ACTION
Claims 1-12 are pending. Claims 1 and 7 are amended. Claims XX are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on October 18, 2022.  As directed by the amendment: claims 1 and 7 have been amended and claim 12 has been added.  Thus, claims 1-12 are presently pending in this application.
Applicant’s amendment to the drawings has not overcome all of the drawing objections.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however additional rejections are made as detailed below.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the drawings have overcome some of the drawing objections, but many still remain.  
Drawings
The drawings are objected to because the line weight of the lines is not sufficiently dense, dark, uniformly thick, and well-defined such that the lines are not heavy enough to permit adequate reproduction (See 37 CFR 1.84(l) for correct usage of weight of lines).  For example, at least all of the lead lines are grey and difficult to discern.  In addition, the lines showing the head piece in Figs. 3a-3b are grey and not sufficiently heavy enough to permit adequate reproduction.  The use of grey, rather than black as required by 37 CFR 1.84(I) makes is difficult to discern the features of the figures. The examiner has picked out a few examples to explicitly detail the issue with the figures, this is not exhaustive and all figures should be rectified.  

    PNG
    media_image1.png
    518
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    448
    media_image2.png
    Greyscale

The drawings are objected to because the page that includes Figs. 1b and 2b each include a numeral “100” at the top of each figure.  It is unclear which component this numeral refers to.  See 37 CFR 1.84(q) for correct usage of lead lines and underlining.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the head piece with side vents must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an opening” in line 7, however “an opening” is already recited in line 3 such that it is unclear if the fastener is utilized for form the opening in the head piece or a separate opening.
Claim 1 recites “the opening” in line 9, however an opening is defined in both line 7 and line 3 such that it is unclear to which opening “the opening” of line 9 refers. 
Claim 10 recites “the first layer and the second layer” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if this should be dependent on another claim such as claim 12 or claim 4 which recite layers.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US 20170196280). 
Regarding claim 1, Murphy describes a hooded sun shield (head garment 10), comprising: 
a head piece (base section 20), including: an opening (opening 40); 
a mask piece (face section 30) attachably coupled outside of the head piece over the opening (see Fig. 1A), 
including: a fastener at each corner of the mask piece to create an opening at each side of the mask piece for airflow (base piping includes plurality of magnets 100, see annotated Fig. 2A below); and 
metal tabs between the fasteners to maintain the opening at each side of the mask piece (para. 0038 describes multiple magnets oriented within the mask piece, the magnets at the corners are considered fasteners whereas the magnets between the corners are considered metal tabs because magnets are metal).

    PNG
    media_image3.png
    582
    658
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    815
    610
    media_image4.png
    Greyscale

Regarding claim 2, the sun shield of Murphy includes wherein dimensions of the mask piece (30) are greater than dimensions of the opening of the hood piece (is larger than the opening because of how the mask connects it must cover the other fasteners of the head piece) to (this is a recitation of intended use) provide vertical slits (see annotated Fig. 1A above) that facilitate air flow through the mask piece (assist in providing airflow movement through holes 78, additionally some of the magnets can be unclipped so that air could pass between the mask and hood thereby forming a vertical slit, see annotated Fig. 2A above).
Regarding claim 3, the sun shield of Murphy includes wherein the fasteners comprise magnets (magnets 100).
Regarding claim 4, the sun shield of Murphy describes wherein the head piece (20) further comprises: an exterior layer comprised of a sun protective fabric; and an interior layer comprised of a dark sun protective fabric (is made of two layers, para. 0047, para. 0032, can be made of fabric, para. 0033, all material is a sun protective fabric, and any color can be considered “dark” when compared to another color and is simply a design choice).
Regarding claim 5 as applied to claim 2, the sun shield of Murphy describes wherein the mask piece further comprises a center seam to facilitate shaping of the mask piece. (has a seam at the center, see annotated Fig. 3C below).

    PNG
    media_image5.png
    599
    562
    media_image5.png
    Greyscale

Regarding claim 7, the sun shield of Murphy includes wherein the metal tabs (magnets between the fasteners) are adjustable (can be connected and disconnected to the magnets) to enable the mask piece to be custom fitted and to affect the flow of air through the sides of the mask piece (are fully capable of being disconnected from the magnets of the base piping 80 and thus affect the air flow). 
Regarding claim 10, the sun shield of Murphy includes wherein the first layer and the second layer of the mask piece (30) are comprised of a mesh material. (includes holes 78 and thus the material is considered mesh inasmuch as claimed)
Regarding claim 12, the sun shield of Murphy includes wherein the head piece and mask piece each comprise: a first layer; and a second layer formed over the first layer (each piece could be formed of multiple pieces, para. 0032, para. 0047, furthermore each of the head piece and mask piece have a layer that is covered by piping which would thus provide a second layer over a first layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20170196280) in view of Greenblat et al. (US 20180146733).
Regarding claim 6, the garment of Murphy describes the limitations of claim 6, but does not explicitly describe wherein the mask piece further comprises medical wire located at a top edge of the mask piece to enable custom fitting of the mask piece.
In related art for face garments, Greenblat describes a similar garment in which a band 54 is included at the top edge of the mask 30 and can be formed of metal (see para. 0046, Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Murphy to include the wire of Greenblat in order to permit the user to adjust the pressure points and regulate the amount of air that is permitted within the mask (para. 0047, Greenblat). 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20170196280) in view of Greenblat et al. (US 20180146733) and Cheng (US 20060174890).
Regarding claim 8, the garment of Murphy as modified describes the limitations of claim 8, but does not explicitly describe a nose piece inserted into the mask piece. 
In related art Cheng describes utilizing a nasal adjuster that is make of elastic material such as rubber (para. 0053).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Carey to include the rubber material in order to provide comfort to the user wearing it (para. 0018, Cheng).
Regarding claim 9, the garment of Murphy as modified describes wherein the nose piece is comprised of a rubber material (rubber, para. 0053, Cheng).
The rubber material of Cheng is not specifically recited as synthetic.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material to be a synthetic material as it is merely a simple substitution of one known element for another to obtain predictable results (MPEP 2143).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20170196280) in view of Daneshvar (US 5839432).
Regarding claim 11, the sun shield of Murphy describes the limitations of claim 11, but does not explicitly describe wherein the head piece comprises side vents to provide air flow. 
In related art for hoods, Daneshvar describes a similar device that includes fenestrated areas 41 and 44 each of which can be considered a side vent inasmuch as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the hood of Carey to include the fenestrated areas of Daneshvar in order to permit ventilation to allow extra heat and sweat to escape the wearer during use (col. 10, ll. 53-55, Daneshvar). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otero (US 2149067) includes a metal bar between an upper and lower portion of the facemask, and includes pockets 8 and 9 which could be considered “fasteners” as they fasten the frame to the mask.  Miura (US 5727544) includes a wire 9 that extends between upper and lower portions of the mask and could be utilized in an obviousness type rejection.  Fruge (US 5881389) could be utilized for side vents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732